Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Jermaine Robinson appeals the district court’s judgment reducing his sentence pursuant to Fed.R.Crim.P. 35(b). We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. See United States v. Robinson, No. 4:05-cr-00667-TLW-1 (D.S.C. filed Jan. 27, 2009 & entered Jan. 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.